— In a proceeding in which appellant was adjudged to be a person in need of supervision, he appeals from an order of the Family Court, Queens County, dated March 26, 1975, which, upon a petition for transfer made pursuant to section 773 of the Family Court Act, placed him in a State training school (Division for Youth, Title III). Order affirmed, without costs. Under the circumstances shown in the record, placement at a State training school was proper (see Matter of Patricia A., 31 NY2d 83; Matter of Lavette M., 35 NY2d 136). Rabin, Acting P. J., Cohalan, Margett, Brennan and Shapiro, JJ., concur.